Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Amendment No. 1 to the Registration Statement on Form S-1 (No. 333-144557) of our report dated March 28, 2008, relating to the consolidated financial statements of MISCOR Group, Ltd. and Subsidiaries, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to us under the heading “Experts” in such Prospectus. /s/ ASHER & COMPANY, Ltd. Philadelphia,
